*89OPINION OF THE COURT
Per Curiam.
By corrected order of the Supreme Court of New Jersey dated March 8, 2011 (205 NJ 265, 14 A3d 1288 [2011]), the respondent was reprimanded in New Jersey based on his violation of rule 1.15 (a) of the New Jersey Rules of Professional Conduct (hereinafter the RPC) for failing to safeguard client funds, as well as rule 1.15 (d) of the RPC and rule 1:21-6 of the New Jersey Court Rules for record-keeping violations.
A notice pursuant to 22 NYCRR 691.3 was served upon the respondent, by mail, on January 17, 2013, affording him an opportunity to file a verified statement setting forth any of the defenses enumerated under 22 NYCRR 691.3 (c) and a written demand for a hearing, and advising him that if he did not file a verified statement and request a hearing, this Court would impose such discipline or take such disciplinary action as it deemed appropriate (see 22 NYCRR 691.3 [b]).
Inasmuch as the respondent has not filed a verified statement setting forth any of the defenses to the imposition of discipline enumerated in 22 NYCRR 691.3 (c) or a request for a hearing, there is no impediment to the imposition of reciprocal discipline.
Under the totality of the circumstances, the respondent is publicly censured in New York.
Eng, PJ, Mastro, Rivera, Skelos and Roman, JJ, concur.
Ordered that the petitioner’s application to impose reciprocal discipline pursuant to 22 NYCRR 691.3 is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, the respondent, James W Miskowski, admitted as James William Miskowski, is publicly censured for his professional misconduct.